Exhibit 10.2
February 16, 2010
Ms. Eileen O’Neill Odum
3 Beach Drive
Dunes Acres, IN 46304
Dear Eileen:
This Letter Agreement confirms our agreement concerning your employment status.
As we discussed, you have decided to resign from your position of Executive Vice
President and Group CEO of the Northern Indiana Energy Group and all positions
that you hold as an officer, manager or board member at NiSource Inc., any
subsidiary or affiliate of NiSource, Inc., or at any entity in which NiSource
Inc. holds an interest or investment, effective February 26, 2010 (the
“Effective Date”). However, you will continue your employment with the Company
and provide the Company the benefit of your experience and expertise. If you
sign this Letter Agreement, it will constitute the mutual agreement between you
and NiSource Corporate Services Company (the “Company” which, as used herein,
shall also include NiSource Inc. or any of its affiliates or subsidiaries,
including NiSource Corporate Services Company; except in Exhibit 1, references
to “NiSource” shall mean exclusively NiSource Inc.) regarding your employment.

1.  
Employment Status
     
You will continue as a full-time active employee of the Company until the date
of the earliest of any of the following to occur (“Separation Date”): (a) the
Company terminates your employment for cause; (b) you end your employment with
us; or (c) June 30, 2012 (or any other date that is mutually agreed upon by you
and the Company in writing). For purposes of this Letter Agreement, “cause”
shall mean: 1) your conviction of any criminal violation involving dishonesty,
fraud, or breach of trust; 2) the commission of any willful act constituting
fraud or breach of fiduciary duty to the Company and its shareholders which has
an adverse impact on the Company; 3) any act or omission by you that causes a
regulatory body with jurisdiction over the Company to demand, request or
recommend that you be removed or suspended from your employment with the
Company; 4) your willful and material violation of the Company’s policies; 5)
your substantial nonperformance of your material duties and responsibilities; or
6) a breach of Paragraph 9 of this Letter Agreement. Before a termination of
your employment for cause is effective under item (5) above, the Company will
provide you with prior written notice of the circumstances giving rise to such
termination and provide you with a reasonable opportunity to cure.
     
During your employment, you will continue to receive base pay in the gross
annualized amount of $440,000.

-1-



--------------------------------------------------------------------------------



 



   
During your employment, you will continue to participate in the NiSource
Corporate Incentive Plan in accordance with the terms of the plan, as it may be
modified from year to year. For each of 2010 and 2011, you will receive a
minimum gross payment of $100,000.
     
As an active employee, you will be required to perform the services as necessary
to continue as a full-time active employee of the Company through the Separation
Date, and you will continue to be eligible for participation in the Company’s
benefits plans in accordance with the terms of those plans and applicable law.1
Your portion of any premiums for the respective plans will continue to be
payroll deducted and your cost, if any, to participate in such plans shall be at
the customary costs charged to senior executives of the Company.
  2.  
Transition and Ongoing Responsibilities
     
You are not required to be in the office on a daily basis after February 26,
2010, because we believe that generally your ongoing responsibilities can be
provided from your home office. You agree to transition all the matters in which
you are engaged as an officer and director of the Company on February 26, 2010
to other Company personnel that we designate. During your employment, at the
direction of the Chief Executive Officer of NiSource, you will provide executive
level support, counsel, and advice in the areas including, but not limited to,
Indiana regulatory matters, NIE operations, governmental relations, and public
affairs. The Company will continue to provide you with administrative support
necessary for you to perform your employment services under this Letter
Agreement.
     
As part of your transition services before and after the Separation Date, you
agree, at the request of the Company’s counsel, to prepare for, and provide
testimony at trial or deposition in any litigation in which the Company is
involved. Your employment, retention and compensation under this Letter
Agreement will not be dependent on the outcome of any litigation or the content
of any testimony that you provide therein (other than the truthfulness thereof).
  3.  
Additional Payments

 
          1   You will be eligible to continue to participate in the Company’s
plans concerning medical benefits, dental benefits, vision benefits, EAP, life
insurance, the Company’s pension plan, 401(k) plans, Pension Restoration Plan,
Savings Restoration Plan, Sick Pay Plan, Vacation Plan, Long Term Disability
Plan, and NiSource Inc. Executive Deferred Compensation Plan. For purposes of
each of these plans, your termination date will be your Separation Date, and all
payments under these plans will be based upon the terms and conditions of these
plans. You will also continue to be eligible to receive financial planning and
tax preparation services on the same basis as you currently receive them.

-2-



--------------------------------------------------------------------------------



 



   
In the event your employment with the Company continues through June 30, 2012,
within fifteen (15) business days after you execute the General Release attached
hereto as Exhibit 1 (which shall not be executed before June 30, 2012), you will
receive a lump sum payment in the amount of $100,000. This lump sum payment will
be subject to legally mandated deductions for Social Security and federal, state
and local taxes. In addition, you will receive a lump sum payment equivalent to
130% of 52 weeks of COBRA (as described in Paragraph 5) continuation coverage
premiums in lieu of any continued medical, dental, vision and other welfare
benefits offered by the Company.
  4.  
Vacation
     
As noted above, during your employment you will continue to participate in the
NiSource vacation plan. Upon the termination of your employment you will receive
a lump sum payment representing compensation for your accrued and unused
vacation as of your Separation Date. This payment will be subject to
legally-mandated deductions for Social Security and federal, state and local
taxes, as well as deductions for any contributory benefit plans in which you
elect to continue participation.
  5.  
COBRA Coverage
     
You will continue to participate in the group health, dental, vision and other
welfare plans as a full-time active employee of the Company through your
Separation Date, at which time your coverage as an active employee will cease.
At that time, the termination of your employment will be a qualifying event
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”). The Company
will notify you and/or your dependents of the insurance coverage which you may
continue on a self-pay basis as provided by COBRA upon termination of your
employment.
  6.  
Long Term Incentive Plan
     
You will continue to be treated as an active employee of the Company through the
Separation Date for purposes of the NiSource Inc. 1994 Long Term Incentive Plan,
including the vesting of any Restricted or Contingent Shares which vest on or
before the Separation Date. In accordance with the 1994 Long Term Incentive Plan
and your agreements pursuant thereto, any Restricted or Contingent Shares
awarded which have not vested as of the Separation Date will be forfeited.
  7.  
Indemnification
     
During your employment with the Company and following the Separation Date,
(a) you will remain entitled to indemnification by the Company pursuant to its
by-laws in effect as of the Effective Date, notwithstanding any change made
thereafter, except as such change may be required by law and (b) you will also
be entitled to coverage under the directors and officers liability insurance
policies maintained by the

-3-



--------------------------------------------------------------------------------



 



   
Company (as in effect from time to time) to the same extent as other former
officers of the Company.
  8.  
Return of Property
     
You agree to return to the Company any and all of its property, including but
not limited to, keys, employee identification or security access cards,
telephones, computing equipment, and credit cards on or before the Separation
Date.
  9.  
Confidentiality
     
You acknowledge that preservation of a continuing business relationship between
the Company and its respective customers, representatives, and employees is of
critical importance to the continued business success of the Company and that it
is the active policy of the Company to guard as confidential certain information
not available to the public and relating to the business affairs of the Company.
In view of the foregoing, you agree that you shall not disclose to any person or
entity any such confidential information that was obtained by you in the course
of your employment by the Company without the prior written consent of the
Company. It will not be considered a violation of this Paragraph 9: if you are
required to disclose confidential information pursuant to applicable law, a
court order, a governmental or administrative directive or a lawful subpoena,
provided you give the Company prompt notice that you have been required to
disclose confidential information prior to the disclosure thereof.
     
Moreover, you agree that upon termination of your employment, you will promptly
deliver to the Company all documentation and other materials relating to the
Company’s business which are in your possession or under your control, including
customer and potential customer lists, product lists, and marketing material,
whether in written or electronic data form, and you will delete, destroy or
discard all copies of such confidential information remaining in your
possession; provided, however, that you will be able to keep a hard and
electronic copy of your contact list.
     
You further acknowledge and agree that the Company’s remedy in the form of
monetary damages for any breach by you of any of the provisions of this section
may be inadequate and that, in addition to any monetary damages for such breach,
the Company shall be entitled to institute and maintain any appropriate
proceeding or proceedings, including an action for specific performance and/or
injunction.
  10.  
Release of Claims
     
In consideration of the payment and benefits described above, you, on behalf of
yourself and your heirs, executors, and administrators, fully and finally
settle, release, and waive any and all rights or claims you may have, known or
unknown, under your employment agreement dated November 20, 2007, and any and
all claims, known or unknown, arising from any and all local, state (including
but not limited to the

-4-



--------------------------------------------------------------------------------



 



   
Indiana Civil Rights Act), and federal civil, common, contractual and statutory
law (including, but not limited to, the Age Discrimination in Employment Act of
1967, Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act of 1990, the Family and Medical Leave Act of 1993 (“FMLA”), and the Employee
Retirement Income Security Act of 1974, as those Acts are amended), and
equitable claims against the Company and all of its stockholders, predecessors,
successors, agents, directors, officers, employees, representatives, and
attorneys, occurring or arising prior to you signing this Letter Agreement.
     
You acknowledge that you have received all benefits under the FMLA, if any, to
which you believe you may be entitled. You represent that you are not aware of
any facts in which a claim under the FMLA could be brought.
     
You acknowledge and agree that this release is being given only in exchange for
consideration to which you are not otherwise entitled. The Company agrees that
nothing in this Letter Agreement waives or releases any claims you may have
involving the enforcement of the terms and conditions of this Letter Agreement,
any of the Company’s employee benefit plans or any incentive compensation award
agreement between the Company and you.
  11.  
Special Release Notification Under the Age Discrimination and Employment Act
     
You understand and agree that this Agreement includes a release of all claims
under the Age Discrimination in Employment Act (“ADEA”) and, therefore, pursuant
to the requirements of the ADEA, you acknowledge that you have been advised:
(a) this release includes, but is not limited to, all claims under the ADEA
arising up to and including the date of execution of this release; (b) to
consult with an attorney and/or other advisor of your choosing concerning your
rights and obligations under this release; (c) to consider fully this release
before executing it; (d) that you have been offered ample time and opportunity,
in excess of twenty-one (21) days, to do so; and (e) that this release shall
become effective and enforceable seven (7) days following executing of this
Agreement by you, during which seven (7) day period you may revoke your
acceptance of this Agreement by delivering written notice to Robert D. Campbell,
NiSource, Inc., 801 E. 86th Avenue, Merrillville, IN 46410.
  12.  
Covenant Not To Assert Claims
     
You warrant that you have not initiated or filed any claims of any type against
the Company with any court or governmental or administrative agency and covenant
that you will not do so in the future with regard to any claim released herein
nor will you voluntarily assist others in doing so. This is not intended to
waive any unwaivable right you may have to participate in proceedings against
the Company, but you agree to waive any relief which may be obtained from such
participation.
  13.  
Outstanding Charges

- 5 -



--------------------------------------------------------------------------------



 



   
You hereby agree to pay the Company any outstanding amounts owed to the Company,
and further agree that by signing this agreement you hereby authorize the
Company to deduct any outstanding charges from your final payment.
     
The Company agrees to reimburse you for any business expenses that you incurred
in the course of your employment pursuant to the Company’s policies.
  14.  
Governing Law
     
This Letter Agreement shall be construed in accordance with the laws of Indiana.
  15.  
Severability
     
In the event that one or more of the provisions contained in this Letter
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, the Company shall have the option to enforce the remainder of
this Letter Agreement or to cancel it.
  16.  
Non-Disclosure and Non-Disparagement
     
You expressly agree that you will keep the terms of this Letter Agreement
strictly confidential and that you will not disclose the terms of this Letter
Agreement to anyone other than your spouse, your legal counsel or your tax
advisor, provided that they each agree to preserve the confidentiality of the
terms of this Letter Agreement, except to the extent that disclosure is required
(a) by law, subpoena, order of court or other governmental or administrative
directive, compliance with which is mandatory, or (2) to enforce your rights
under this Letter Agreement, any of the Company’s employee benefit plans or any
incentive compensation agreement.
     
Nothing herein should be construed as a limitation on your ability to consult
with your counsel or with an administrative agency.
     
You agree not to disparage the Company or portray it in a negative light.
  17.  
Compliance with 409A of the Internal Revenue Code
     
You and the Company will administer this agreement so as to comply with the
requirements of Section 409A of the Internal Revenue Code.
  18.  
Complete Agreement
     
You acknowledge that in accepting this Letter Agreement, you have not relied
upon any representation or promise other than those expressly stated in this
Letter Agreement.
     
This Letter Agreement and the documents specifically referred to herein
constitute the complete understanding between you and the Company relating to
your

-6-



--------------------------------------------------------------------------------



 



   
separation and supersedes any and all prior agreements, promises,
representations or inducements, no matter their form, concerning your employment
with the Company. No promises or agreements made subsequent to the execution of
this Agreement by these parties shall be binding unless reduced to writing and
signed by authorized representatives of these parties. This Letter Agreement may
not be amended or modified except by a writing signed by the Company and you.
  19.  
Important Information
     
You acknowledge that the Company has advised you take up to 21 days to consider
the terms and conditions outlined above, and that the Company has also advised
you to consult an attorney before signing this Letter Agreement. You also have
the right to revoke your execution of this Letter Agreement within 7 days after
execution in accordance with the Notice To Employee attached hereto.
     
If you accept the terms and conditions outlined above, including Paragraph 10,
please sign both copies of this Letter Agreement in the space provided below to
signify your acceptance, and return both copies to Robert D. Campbell by
March 9, 2010, on which date this offer will expire if not accepted. If you
accept the terms and conditions outlined above, your acceptance is in lieu of
any and all other severance programs offered by the Company and you knowingly
and voluntarily waive participation in all other severance programs offered by
the Company. You acknowledge that the Company’s performance under this Letter
Agreement and under the employee benefit plans and incentive compensation award
agreements referenced herein constitutes full and complete payment of all
amounts due to you from the Company and constitutes additional consideration to
which you are not otherwise entitled.

Very truly yours,
/s/ Robert D. Campbell
Robert D. Campbell
Sr. Vice President
Human Resources
Accepted:

      /s/ Eileen O’Neill Odum   Date: February 16, 2010 Eileen O’Neill Odum    

-7-



--------------------------------------------------------------------------------



 



EXHIBIT 1
GENERAL RELEASE
Attn: This General Release Should Not Be Signed Prior to June 30, 2012
          In consideration of the payments and benefits set forth in the Letter
Agreement attached hereto, the sufficiency of which consideration is hereby
acknowledged, I, for myself and my heirs, executors and administrators, do
hereby fully, finally and unconditionally release and forever discharge NiSource
Inc., and all of its parent, sister and subsidiary corporations and all of its
affiliates, as well as all of its former and current directors, officers,
employees, stockholders, attorneys, agents, predecessors, successors and
assigns, in their personal and corporate capacities (hereinafter “Released
Parties”), from any and all liabilities, actions, causes of action, claims,
rights, obligations, charges, damages, costs, attorneys’ fees, suits,
re-employment rights and demands of any and every kind, nature, and character,
known and unknown, liquidated or unliquidated, absolute or contingent, in law or
in equity, enforceable under and local, state, or federal statute or ordinance,
or under the common laws of the United States, from the beginning of time to the
date of this General Release, including but not limited to, all claims relating
to the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C.§ 621
et seq. and the specific statutes referred to in footnote 1 2, any and all
claims relative to any agreement relating to my employment with the Released
Parties, including any claims under the doctrines of defamation, libel, slander,
invasion of privacy, intentional infliction of emotional distress, interference
with contractual relations, retaliatory discharge, whistleblowing, breach of
contract, wrongful discharge, breach of implied contract or implied covenant of
good faith or fair dealing, and any other statute, authority or law, providing a
cause of action relating to my employment with or the termination of my
employment with the Released Parties, provided, however, that this release does
not affect, release or waive any of my claims for payment or benefits under the
Letter Agreement to which this General Release is attached as Exhibit 1 or any
employee benefit plans or incentive compensation award agreements referenced
therein. I also agree not to sue the Released Parties with respect to the claims
covered by the foregoing General Release.
               I acknowledge that prior to entering into the Letter Agreement to
which this General Release is attached and made a part of, I was advised in
writing to consult with an attorney prior to executing the Letter Agreement and
that I was given a period of at least twenty-one (21) days within which to
consider the Letter Agreement, including
 
         2   Title VII of the Civil Rights Act of 1964, as amended, 42 U.S. C. §
2000e et seq.; the Employee Retirement Income Security Act, as amended, 29
U.S.C. § 1001 et seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C. §
701 et seq.; the Americans with Disabilities Act of 1990, as amended, 42 U.S.C.
§ 12101 et seq.; the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et.
seq.; the Fair Labor Standards Act, as amended, 29 U.S.C. § 201 et seq.; the
Civil Rights Act of 1866, 42 U.S.C. § 1981 et seq.; the Worker Adjustment
Retraining Notification Act, 29 U.S.C. 2101§ et seq.; the Occupational Safety
and Health Act, 29 U.S.C. § 651 et seq.; the Corporate and Criminal Fraud
Accountability Act of 2002; Title VII of the Sarbanes Oxley Act of 2002; and the
Indiana Civil Rights Act.

-8-



--------------------------------------------------------------------------------



 



the terms of this General Release. Moreover, I was advised in writing of my
right, for seven (7) days following my execution of the Letter Agreement, to
revoke the Letter Agreement and thereby decline to execute this General Release
by giving notice of revocation to Robert D. Campbell, NiSource, Inc., 801 E.
86th Avenue, Merrillville, IN 46410. I expressly represent that I did not revoke
the Letter Agreement. Accordingly, I acknowledge and agree that the Letter
Agreement is effective and enforceable.
          I hereby represent that I have read and understand the terms of this
General Release and represent that my execution of this General Release
constitutes my knowing and voluntary act, made without coercion or intimidation.
I understand that this General Release in applicable to any claims arising prior
to the date of this General Release and is binding upon me, my heirs, executors
and assigns.
                                        
Eileen O’Neill Odum
Date:                     
                                        
Witness’ Signature
Date:                    

-9-